Title: To George Washington from William Heath, 21 June 1782
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Highlands June 21st 1782
                  
                  The enclosed was handed to me this afternoon. If Your Excellency
                     has no objection, I request your permission to convene the Officers of the
                     Massachusetts Line for the purpose therein mentioned. I have the honor to be
                     With the greatest respect Your Excellencys Most Obedient Servant
                  
                     W. Heath
                     
                  
                Enclosure
                                    
                     
                        Sir. 
                        West Point 21st June 1782.
                     
                     The Officers of the several Regiments in the Massachusetts
                        Line have agreed to address Congress on the subjects of deficient rations,
                        subsistance, pay for the year 1781, &c. and have authorised me to
                        request you, & thro’ you the other General Officers of our line, to
                        join them with your assistance & influence—They likewise request
                        that you will be pleased to appoint a time and place for a meeting, which,
                        upon being acquainted therewith, I shall communicate to the line that they
                        may conform thereto. I have the honor to be Sir most obedt Servt
                     
                        J. Brooks Lt Colo. Comdt
                        7th Mass. Regt
                        
                     
                  
                  
               